UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1567



MARY JO WILHELMJ,

                                              Plaintiff - Appellant,

          versus


NORWEST BANK NEBRASKA, N.A.,

                                               Defendant - Appellee,
          and


FIRST BANK,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-195-A)


Submitted:    September 28, 1999           Decided:   October 8, 1999


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jo Wilhelmj, Appellant Pro Se.    Keith Christian Phillips,
WATT, TIEDER & HOFFAR, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Jo Wilhelmj appeals the district court’s order dismissing

her civil diversity action against the Defendants.      We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Wilhelmj v. Norwest Bank Nebraska, N.A., No.

CA-99-195-A (E.D. Va. Apr. 5, 1999).*    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




     *
       Although the order from which Wilhelmj appeals was filed on
April 2, 1999, it was entered on the district court’s docket sheet
on April 5, 1999. April 5, 1999, is therefore the effective date
of the district court’s decision.     See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                   2